Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/08/2019.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 10/08/2019 and 12/10/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 8-14 of U.S. Patent No. 10,595,220. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘220 Patent Claim 3 Claims
A vehicle-to-X communication system having a vehicle-to-X communication module,
A method for testing a vehicle-to-X communication module comprising:
wherein the vehicle-to-X communication module is configured to carry out self-tests continuously, on request or at defined times,
placing the vehicle-to-X communication module in a test mode; 
wherein each self-test comprises at least: receiving a test message, and
receiving the test messages at the vehicle-to-X communication module;  
evaluating the test message to recognize errors.
analyzing the test messagedetecting errors 


Rationales:
From the above claim comparison, one can see that claims overlap in scope in that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 3 of the ‘220 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.  Moreover, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 2-20 are deemed obvious over dependent claims 4, 7-14 of the ‘220 patent for the same rationales applied to base claim 1 as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 8,520,695) (hereinafter “Rubin”) in view of Hammes et al. (US 9,515,751) (hereinafter “Hammes”) .
Regarding claim 1, in accordance with Rubin reference entirety, Rubin teaches a vehicle-to-X communication system (col. 9, lines 13-29 and thereinafter, V2X communication is discussed) having a vehicle-to-X communication module (V2V transceiver; col. 9, line 39), wherein the vehicle-to-X communication module is configured to carry out self-tests continuously, on request or at defined times (V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol), wherein each self-test comprises at least: receiving a test message (col. 45, lines 43-46), and evaluating the test message to recognize errors (col. 34, lines 12-14 or col. 16, line 46, FCS is used for fault detection).  
For argument’s sake, let’s say that Rubin fails to explicitly disclosed the claimed limitations of “each self-test comprises at least: receiving a test message, and evaluating the test message to recognize errors.”  However, such limitations lack thereof from Rubin are well-known in the art and taught by Hammes.
In an analogous art in the same field of endeavor, Hammes teaches a built-in self-test for a RF communication device (Abstract and thereinafter) comprising, among other things, the limitations of “each self-test comprises at least: receiving a test message (processing the test signal through a receive path), and evaluating the test message to recognize errors (self-analyze test results to determine pass or fail)” (Fig. 1; communication device 100 may include self-test apparatus; col. 3, lines 42-51 and thereinafter, it is disclosed communication device 100 may include a self-test apparatus, circuit, component, or the like … process the test signal through one or more receive signal paths of the RF communication device 100, and self-analyze test results of processing the test signal, to determine an operational state of the RF communication device 100.  In addition, at col. 2, lines 10-16, determining whether the communication device passes or fails the self-test is also included in the determining the operational state of the communication device).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention.  A motivation for doing so would be to overcome the shortcomings of the prior art in providing a radio frequency built-in self-test (RFBIST) for a RF communication device implemented as a SoC (Hammes; col. 1, lines 24-30 and col. 2, lines 4-9).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the vehicle-to-X communication system (Rubin; Fig. 12 or Hammes; Fig. 1) has a first antenna and a second antenna (Rubin; Fig. 12; depicts several antenna or Hammes; Fig. 1 depicts antenna 110 and 112.  Moreover; Rubin; V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol), which are connected to the vehicle-to-X communication module (Rubin; Fig. 12; CPU or Hammes; Fig. 1; 102), and the vehicle-to-X communication module (Rubin; Fig. 12; CPU or Hammes; Fig. 1; 102) configured to emit the test message by the first antenna and to receive it by means of the second antenna (Hammes; Figs. 1-2 depict terminals 110 and 112 and col. 5, lines 57-65, it is disclosed test signal is outputted to terminal 110 and received at terminal 112, a receive antenna 112.  In addition, at col. 6, lines 20-24, it is further disclose the communication device 100 may be implemented with additional elements to include more than one antenna (antennas).  Thus, it is construed that the terminal 110 is also an antenna).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the vehicle-to-X communication module (Rubin; Fig. 12; depicts several antenna or Hammes; Fig. 1 depicts antenna 110 and 112.  Moreover; Rubin; V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol) configured to alternate the first antenna and the second antenna during a part of the self-tests (Hammes; col. 5, line 14 to col. 7, line 21 and thereinafter, various scenarios, paths for transmitting and receiving of the self-test apparatus are discussed.  In addition, numerous test modes are also mentioned in the above portion of the description).  

Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the vehicle-to-X communication system has an antenna which is connected to the vehicle-to-X communication module and a feedback path assigned to the antenna (Rubin; Fig. 12; depicts several antenna or Hammes; Fig. 1 depicts antenna 110 and 112.  Moreover; Rubin; V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol), and the vehicle-to-X communication module is configured to emit the test message by the antenna and to receive it again following its passage through the feedback path (Hammes; col. 5, line 14 to col. 7, line 21 and thereinafter, various scenarios, paths for transmitting and receiving of the self-test apparatus are discussed.  In addition, numerous test modes are also mentioned in the above portion of the description).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.

claim 5, in addition to features recited in base claim 7 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the feedback path is connected between a front-end unit (Rubin; Fig. 12; CPU/Gateway/Radio or Hammes; Figs. 1-2; 114) of the vehicle-to-X communication module (Rubin; Fig. 12 or Hammes; Figs. 1-2; 102) and the antenna or a base of the antenna (see Rubin or Hammes for connection details of all elements to include antennas) (Hammes; col. 5, line 14 to col. 7, line 21 and thereinafter, various scenarios, paths for transmitting and receiving of the self-test apparatus are discussed).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 6, in addition to features recited in base claim 4 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the feedback path is connected to or after an output of a front-end unit (Rubin; Fig. 12 or Hammes; Figs. 1-2) of the vehicle-to-X communication module (Rubin; Fig. 12; Gateway/Radio/CPU or Hammes; Figs. 1-2; 113) (Hammes; col. 5, line 14 to col. 7, line 21 and thereinafter, various scenarios, paths for transmitting and receiving of the self-test apparatus are discussed to include connection details between the elements in the Figs.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
claim 7, in addition to features recited in base claim 4 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the feedback path is connected to a base of the antenna, to an output of the vehicle-to-X communication module, in front of a high-frequency amplifier and/or in a radio chip (Rubin; Fig. 12; Gateway/Radio/CPU or Hammes; Figs. 1-2; 113) (Hammes; col. 5, line 14 to col. 7, line 21 and thereinafter, various scenarios, paths for transmitting and receiving of the self-test apparatus are discussed to include connection details of all elements in the Figs.).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 8, in addition to features recited in base claim 2 (see rationales discussed above), Rubin in view of Hammes also teaches wherein emitted test messages are wholly or partially operational vehicle-to-X messages (Rubin; V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol.  Hammes; col. 1, lines 24-30, it is recognized that testing communication devices having been integrated with or embedded within consumer products to include vehicles is very problematic.  Thus, providing radio frequency built-in self-test (RFBIST) for such devices implement as a SoC is the sole purpose of the invention (Hammes; col. 2,lines 4-9 and thereinafter).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed 
Regarding claim 9, in addition to features recited in base claim 2 (see rationales discussed above), Rubin in view of Hammes also teaches wherein emitted test messages are wholly or partially dedicated test messages which are distinguishable from operational vehicle-to-X messages (processed autonomously) (Rubin; V2X is disclosed in col. 9, lines 17-25.  In addition, col. 9, lines 39-40 and thereinafter, it is also disclosed “A “V2V transceiver” is a device capable of both transmitting and receiving V2V messages via a V2V protocol.  Hammes; col. 1, lines 24-30, it is recognized that testing communication devices having been integrated with or embedded within consumer products to include vehicles is very problematic.  Thus, providing radio frequency built-in self-test (RFBIST) for such devices implement as a SoC is the sole purpose of the invention (Hammes; col. 2,lines 4-9 and thereinafter).  In addition; at col. 2, lines 25-45 and thereinafter; it is further stated that test results can be processed autonomously by the communication device.  It is construed that the test message are different from operational messages because they are processed autonomously by the communication device).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 10, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the Rubin; Fig. 22 depicts V2V message as all fields to include col. D, F, and H depicted Types of test message are discussed in col. 36, line 24 and thereinafter.  In col. 45, lines 43-46 and thereinafter, it is disclosed the Type 62 is a test message as it may contain whatever data is desired for system testing, different than other V2V message).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 11, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the dedicated test messages are not emitted if a channel load exceed a threshold (Rubin; col. 49, lines 13-23 and thereinafter, it is also disclosed risk value comprises, among other things, a selected value exceeds a threshold in determining that “false warning” rate of a V2V system not be excessive).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 12, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the test messages are emitted with a reduced transmission power and/or by means of an band-pass filter) (Hammes; Fig. 1; 116 and col. 4, lines 6-13 and thereinafter, band-pass filtering the converted test signal is also discussed).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 13, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein at least some of the emitted test messages are dedicated erroneous test messages which deviate in particular due to an incorrect MAC, incorrect CRC, incorrect modulation, incorrect data rate, too high or too low a transmission power and/or incorrect security signing of operational vehicle-to-X messages, wherein it is established during evaluating whether the erroneousness is recognized (Rubin; col. 34, lines 12-40 and thereinafter, it is also disclosed receiving vehicles need to be able to distinguish between weak transmission, that may therefore have errors and fail to validate with the FCS, and messages that are corrupted due to message collisions).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 14, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the vehicle-to-X communication module compares the emitted test message with the and/or to what extent the emitted test message corresponds to the received test message (Rubin; col. 34, lines 12-40 and thereinafter, it is also disclosed receiving vehicles need to be able to distinguish between weak transmission, that may therefore have errors and fail to validate with the FCS, and messages that are corrupted due to message collisions … high receive signal strength, a very high error rate, invalid symbol timing … all indications of message collisions …).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 15, in addition to features recited in base claim 1 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the test message is a message from another transmitter, selected from the group consisting of a WLAN transmitter, a mobile radio transmitter (V2V devices) or a toll system (Rubin; col. 4, lines 52-56 and thereinafter, it is disclosed the transmitter of messages is a further V2V device).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 16, in addition to features recited in base claim 15 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the test and/or was not emitted by a vehicle-to-X communication system (Rubin; col. 1, line 41 and thereinafter, V2V based on 802.11p and can therefore also receive 802.11 messages from other system).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 17, in addition to features recited in base claim 1 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the test message is produced in the vehicle-to-X communication module and, without being emitted, is only conducted within the vehicle-to-X communication module via different layers and is received again by conducting to a specified layer (Hammes; col. 2, lines 25-46 and thereinafter or col. 4, lines 42-51, it is also disclosed test signal is self-generated and self-analyzed test result to determine an operational state of the RF communication device 100).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the test message is provided with an identification which prevents forwarding of the test message to a MAC layer (Hammes; col. 2, lines 25-46 and thereinafter or col. 4, lines 42-51, it is also disclosed test signal is self-generated and self-analyzed test result to determine an operational state of the RF communication device 100.  On the other hand, Rubin; col. 3, lines 50-53 and thereinafter, messages are free from both MAC addresses and IP addresses).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.
Regarding claim 19, in addition to features recited in base claim 9 (see rationales discussed above), Rubin in view of Hammes also teaches wherein during evaluating of the test message, the processing time, received field strength, MAC CRC, receive channel and/or type of modulation are subsequently checked to establish whether they correspond to predefined transmission parameters, and/or during evaluating of the test message, the received field strength and/or processing time are subsequently checked to establish whether they/it lie(s) within an expected range of values (Rubin; col. 34, lines 12-40 and thereinafter, it is also disclosed receiving vehicles need to be able to distinguish between weak transmission, that may therefore have errors and fail to validate with the FCS, and messages that are corrupted due to message collisions … high receive signal strength, a very high error rate, invalid symbol timing … all indications of message collisions …).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed 
Regarding claim 20, in addition to features recited in base claim 10 (see rationales discussed above), Rubin in view of Hammes also teaches wherein the special message format is selected from the group consisting of a modified ethertype port, a modified BTP port, and special security certificates (Rubin; col. 79, lines 56-67 and thereinafter, it is also disclosed some V2V system proposed are filled with information features extraneous to the V2V application.  Such information as privacy, security, authentication, MAC addresses, IPv6 addresses, and point-to-point establishment… V2V systems).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to implement Hammes’s built-in self-test into Rubin’s system to arrive the claimed invention for the same rationales discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erdem et al. (US 9,566,966).    
Dudar et al (US 9,823,166).      
Naseef (US 10,355,793).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, 








/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        
February 5, 2021